Citation Nr: 0022859	
Decision Date: 08/28/00    Archive Date: 09/01/00

DOCKET NO.  00-15 960	)	DATE
	)
	)


THE ISSUE

Whether a June 26, 1985 decision, in which the Board of 
Veterans' Appeals denied entitlement to service connection 
for a low back disability, contains clear and unmistakable 
error.

(The matter of whether an October 23, 1997 decision, in which 
the Board of Veterans' Appeals determined that new and 
material evidence had not been submitted to reopen a claim of 
entitlement to service connection for a low back disorder, 
contains clear and unmistakable error will be addressed in a 
separate decision.)


REPRESENTATION

Moving Party Represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel


INTRODUCTION

The veteran served on active duty from September 1953 to 
September 1955.  In a written statement received by the Board 
of Veterans' Appeals (BVA or Board) in May 2000, the 
veteran's representative submitted a claim on the veteran's 
behalf alleging clear and unmistakable error (CUE) in a June 
26, 1985 Board decision.  


FINDINGS OF FACT

1.  In a decision issued on June 26, 1985, the Board denied 
the veteran's claim of entitlement to service connection for 
a low back disability.

2.  The record does not establish that any of the correct 
facts, as they were known at that time, were not before the 
Board on June 26, 1985, or that the Board incorrectly applied 
statutory or regulatory provisions extant at that time such 
that the outcome of the claim would have been manifestly 
different but for the error. 


CONCLUSION OF LAW

The June 26, 1985 decision, in which the Board denied 
entitlement to service connection for a low back disability, 
does not contain CUE.  38 U.S.C.A. § 7111 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 20.1400, 20.1403 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue before the Board is whether the June 26, 1985 
decision, in which the Board denied entitlement to service 
connection for a low back disability, was clearly and 
unmistakably erroneous.  Under 38 U.S.C.A. § 7111 (West 1991 
& Supp. 1999), the Board has been granted the authority to 
revise a prior Board decision on the grounds of CUE.  A claim 
in which review is requested under the new statute may be 
filed at any time after the underlying decision is rendered.  
Pursuant to VAOPGCPREC 1-98 (Jan. 13, 1998), the Board's new 
authority applies to any claim pending on or filed after 
November 21, 1997, the date of enactment of the statute.  See 
38 C.F.R. § 20.1400 (1999). 

The statute and implementing regulations provide that a 
decision by the Board is subject to revision on the grounds 
of CUE.  If evidence establishes the error, the prior 
decision shall be reversed or revised.  A request for 
revision of a Board decision based on CUE may be instituted 
by the Board on its own motion or upon the request of the 
claimant.  See 38 U.S.C.A. § 7111; 38 C.F.R. § 20.1400. 

CUE is defined as:

a very specific and rare kind of error, 
of fact or law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  Generally, either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions 
extant at the time were incorrectly 
applied.  

38 C.F.R. § 20.1403(a) (1999).  

To warrant revision of a Board decision on the grounds of 
CUE, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be deemed clear and 
unmistakable.  See 38 C.F.R. § 20.1403(c).  Examples of 
situations that are not CUE are: (1) a new medical diagnosis 
that "corrects" an earlier diagnosis considered in a Board 
decision; (2) a failure to fulfill the VA's duty to assist 
the veteran with the development of facts relevant to his or 
her claim; or (3) a disagreement as to how the facts were 
weighed or evaluated.  See 38 C.F.R. § 20.1403(d).  CUE also 
does not encompass the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.  See 38 C.F.R. § 20.1403(e).  

Prior decisions issued by the United States Court of Appeals 
for Veterans Claims (Court) on the issue of CUE in an RO 
rating decision provide guidance for determining whether CUE 
exists in a Board decision.  The Court has defined CUE as an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts.  See 
Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  The 
Court has also held that a finding that there was such error 
"must be based on the record and the law that existed at the 
time of the prior . . . decision."  Russell v. Derwinski, 3 
Vet. App. 310, 313-14 (1992).  Subsequently developed 
evidence may not be considered in determining whether error 
existed in the prior decision.  See Porter v. Brown, 5 Vet. 
App. 233, 235-36 (1993).  The mere misinterpretation of facts 
does not constitute CUE.  See Thompson v. Derwinski, 1 Vet. 
App. 251, 253 (1991).  Moreover, the error must be one that 
would have manifestly changed the outcome at the time that it 
was made.  See Kinnaman v. Derwinski, 4 Vet. App. 20, 26 
(1993).  "It is a kind of error, of fact or of law, that 
when called to the attention of later reviewers, compels the 
conclusion, to which reasonable minds cannot differ, that the 
results would have been manifestly different but for the 
error."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993). 

In this case, the veteran's representative argues on the 
veteran's behalf that a finding of CUE is warranted because 
the Board, in its June 26, 1985 decision, based its 
conclusion of law on an unsupported medical finding.  The 
representative claims that the Board was not competent to 
find that the veteran's back disability was acute and 
transitory in nature, and that if the Board had not done so, 
the outcome of the appeal would have been different. 

Regulatory provisions governing claims for service connection 
based on both wartime and peacetime service have not changed 
substantively since 1985, when the Board denied the claim at 
issue.  On June 26, 1985, these provisions provided that 
service connection was warranted for injury or disease 
incurred in or aggravated by service.  See 38 C.F.R. 
§ 3.303(a) (1985).  For the showing of chronic disease in 
service, there was required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service was not established, a showing of 
continuity of symptoms after discharge was required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Service 
connection was also warranted for any disease diagnosed after 
service, when all the evidence, including that pertinent to 
service, established that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).

In its June 26, 1985 decision, the Board acknowledged the 
veteran's contentions that he injured his back in service and 
has had recurring back problems since the injury.  The Board 
then noted the following findings of fact: (1) the veteran 
performed honorable military service from September 1953 to 
September 1955; 
(2) attempts to obtain the veteran's service medical records 
were unsuccessful; 
(3) the veteran was shown to have mild degenerative changes 
of the lumbar spine on x-rays conducted in June 1983, and was 
diagnosed with a past history of low back injury with minimal 
residuals; (4) the veteran testified that he sustained a back 
injury in service and has been receiving treatment for back 
problems since the injury; (5) there are lay statements of 
record confirming that the injury occurred; and (6) the 
veteran's back injury was acute and transitory and resolved 
without residual disability.  Based on these facts, the Board 
succinctly discussed why service connection was not warranted 
in this case.  Specifically, it concluded that: (1) there 
were no clinical records to support that the alleged back 
injury occurred; and (2) even assuming the back injury 
occurred as alleged, there was insufficient evidence to 
relate the early 1950s injury to the mild degenerative 
changes shown in 1983.  

In making its decision, the Board considered the pertinent 
evidence that was of record at that time, including service 
personnel records, a June 1983 VA examination report, the 
veteran's written statements and August 1984 hearing 
testimony, and statements of the veteran's acquaintances 
submitted in November 1984.  The Board then applied the 
pertinent regulatory provision, 38 C.F.R. § 3.303, to the 
facts of the case.  The Board did not specifically discuss in 
its analysis private medial records dated in 1981 and 1982, 
the report of the VA neurological examination performed in 
June 1983 or a May 1984 VA hospital summary, which noted a 
past medical history "consistent with a motor vehicle 
accident in 1953 in which the [veteran] has had chronic low 
back pain from an injury sustained at that time."  The 
Board's failure to do so is harmless, however, because in its 
decision, the Board accepted for the sake of further argument 
that the back injury actually occurred as alleged.  Further, 
the failure to specifically "discuss" each item of evidence 
in a "review" of the evidence of record has been held in 
the context of allegations of CUE in RO rating decision not 
to constitute CUE.  See Gonzales v. West, No. 00-7018 (Fed. 
Cir. July 12, 2000).  See also Dolan v. Brown, 9 Vet.App. 
358, 362 (1996) in the context of claims to reopen based on 
new and material evidence,

Further, review of RO decisions from the 
1950s indicates that they were generally 
briefer than more recent rating 
decisions, and often listed not much more 
than the most essential facts and the 
conclusion of whether or not service 
connection was granted.  The requirements 
to list evidence considered and give 
reasons for decisions at that time were 
not nearly as strenuous as they are 
today.  It was not until February 1990 
that ROs were required by statute to 
include the reasons for denying a claim 
in their decisions. 38 U.S.C. § 5104(b); 
Veterans' Benefits Amendments of 1989, 
Pub. L. No. 101-237, § 115(a)(1), 103 
Stat. 2062, 2065-66 (1989).  The 
requirement that the ROs list "a summary 
of the evidence considered" was first 
imposed by the Veteran's Benefits 
Amendments of 1989. Ibid.; see Eddy v. 
Brown, 9 Vet. App. 52, 58 (1996).  
Therefore, for the Court to reopen this 
claim solely because the RO did not 
specifically mention the presumptions of 
sound condition and aggravation in its 
1955 decision and did not clearly 
articulate the reasons why each 
presumption did not attach would require 
the Court to presume that the RO did not 
properly discharge its official duties.  
See Ashley v. Derwinski, 2 Vet. App. 62, 
64 (1992) (Court must apply the 
"presumption of regularity" to "'the 
official acts of public officers, and in 
the absence of clear evidence to the 
contrary, [must] presume that they have 
properly discharged their official 
duties.'") (quoting United States v. 
Chemical Foundation, Inc., 272 U.S. 1, 
14-15, 71 L. Ed. 131, 47 S. Ct. 1 
(1926)).  As the appellant has offered no 
"clear evidence" that the RO did not 
consider the presumptions of sound 
condition and aggravation, the Court 
concludes that the RO considered all the 
relevant law and evidence.  Accordingly, 
the presumptions cannot be treated as 
"new" evidence, and Akins does not apply. 

As such, the Board now finds that the failure to specifically 
discuss the private medial records dated in 1981 and 1982, 
the report of the VA neurological examination performed in 
June 1983 or a May 1984 VA hospital summary in the June 1985 
decision does not constitute CUE.  The Board is presumed to 
have considered all evidence of record at the time of the 
June 1985 decision in finding that the service back injury 
was acute and transitory and resolved without residual 
disability.  

The record does not reflect that the correct facts, as they 
were then known, were not before the Board at the time it 
issued its June 26, 1985 decision.  The record also does not 
reflect that the Board incorrectly applied the law and 
regulations in effect on June 26, 1985.  The veteran's 
representative asserts that the Board improperly found that 
the veteran's back disability was acute and transitory in 
nature, and that if the Board had not done so, the outcome of 
the appeal would have been different.  While such findings 
are not now permitted under guidance provided by the Court, 
see Colvin v. Derwinski, 1 Vet. App. 171 (1991), such finding 
were made by the Board at the time of the June 1985 decision.  

Further, the evidence of record supported the finding that 
the service back injury was acute and transitory and resolved 
without residual disability, although it is possible to 
disagree with the weighing of that evidence.  The evidence 
that was of record on June 26, 1985 does not definitely link 
the veteran's current back disorder to an in-service back 
injury.  Rather, it suggests that such a relationship might 
exist.  The examiner who conducted the June 1983 VA 
examination diagnosed "past history of low back injury with 
minimal residuals noted above."  However, he based his 
diagnosis on a history reported by the veteran, not on actual 
review of back symptomatology experienced prior to the June 
1983 or based on a review of other evidence in the claims 
file, and did not provide rationale for his diagnosis.  This 
other evidence included the private medical records dated in 
1981 and 1982, which did not show any complaints associated 
with the back or treatment for a back disorder, and the 
report of a June 1983 VA neurological examination which 
concluded with a diagnosis of "No neuropathology found at 
all as related to alleged lower back injury."

In the Boards opinion the finding that the service back 
injury acute and transitory and resolved without residual 
disability does not amount to CUE because the finding was 
based on a weighing of the evidence.  Moreover, the outcome 
of the appeal would not have been different if the Board had 
not made the finding based on the evidence that was of 
record.  Although the Board, in its June 26, 1985 decision, 
did not indicate the significance it placed on the examiner's 
diagnosis, it considered and weighed the diagnosis and 
concluded that it was insufficient to establish the veteran's 
back disorder was incurred in service.  

The Board reminds the veteran and his representative that a 
mere misinterpretation of facts does not constitute CUE, see 
Thompson v. Derwinski, 1 Vet. App. at 253, nor does a 
disagreement as to how information was weighed and evaluated.  
See 38 C.F.R. § 20.1403(d).  In the absence of the kind of 
error of fact or law which would compel the conclusion that 
the result would have been manifestly different but for the 
error, there is simply no basis upon which to find CUE in the 
Board's June 26, 1985 decision.  The veteran's motion for 
revision of that decision must, therefore, be denied. 


ORDER

The motion for revision of the June 26, 1985 Board decision 
on the grounds of CUE is denied.



		
	RAYMOND F. FERNER
Acting Member, Board of Veterans' Appeals


 


